COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


THOMAS COPELAND
                                                                  MEMORANDUM OPINION *
v.      Record No. 0615-09-1                                          PER CURIAM
                                                                     OCTOBER 6, 2009
NEWPORT NEWS
 DEPARTMENT OF HUMAN SERVICES


                FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                              H. Vincent Conway, Jr., Judge

                  (Jeffrey C. Rountree, on brief), for appellant. Appellant submitting
                  on brief.

                  (Robert E. Pealo, Assistant City Attorney; Veryl Wells Scott,
                  Guardian ad litem for the minor children; Wells Scott, P.C., on brief),
                  for appellee. Appellee and Guardian ad litem submitting on brief.


        Thomas Copeland (father) appeals from a decision terminating his parental rights to his two

children. Father argues that the trial court erred in finding that there was sufficient evidence to

terminate his parental rights to his children. Upon reviewing the record and briefs of the parties,

we affirm the decision of the trial court.

                                             BACKGROUND

        We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax County Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).




        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        So viewed, the evidence proved that on July 9, 2006, the Newport News Department of

Human Services (the Department) took custody of father’s two children.1 The children, their father,

their mother, Elizabeth McGee, and mother’s other two children were homeless. 2 Prior to

becoming homeless, they had been moving from hotel to hotel. When the Department took custody

of the children, they were wearing dirty clothes and had poor hygiene. The family had no means of

washing themselves or their clothes, and they had no food.

        The Department’s initial goal was to return the children home, provided father had safe and

stable housing, took parenting classes, ensured that the children had safe, adult supervision at all

times, addressed any mental health issues that he may have had, maintained contact with the

Department and the children, participated in family counseling, and completed a parenting capacity

assessment and followed the recommendations.

        On August 31, 2006, the Department returned the children to father’s home for a trial home

placement. The Department arranged for in-home counseling services for the family.

        Father saw Nadia L. Boyd, Psy. D., for a psychological, substance abuse, and parenting

capacity assessment. Boyd recommended that father remain open to periodic home studies and

supervision by the Department, participate in parenting education, participate in family therapy, and

participate in individualized outpatient therapy.

        In August 2007, the Department removed the children from the home for a second time.

The parents had been unable to maintain stable housing, and the children’s mother was abusing

drugs. The Department also received a complaint that the children were wandering around the




        1
            At the time of the first removal, the children were two years old and ten months old.
        2
          Elizabeth McGee is the mother of Copeland’s children, and she had two additional
children living with them. The other children were five years old and three years old at the time
of the initial removal.
                                              -2-
apartment complex without adult supervision because they were knocking on neighbors’ doors to

ask for food and money.

       Upon removal, the Department discovered that father’s oldest child and mother’s oldest two

children had burn marks about the size of nickels on their shoulders and backs. Mother told the

social worker that the babysitter was responsible for burning the children; however, father told the

social worker that the children had been burned accidentally by a cigarette.

       In addition, the foster care mother reported that father’s oldest child and mother’s oldest two

children exhibited sexualized behaviors. Mother explained that there was a doorknob missing in

their home, and the children probably saw their roommate having sexual intercourse with his

girlfriend. Father also said that the children might have seen something in the household by

watching other people.

       Father failed to complete the services offered by the Department. He could not maintain

stable housing. He did not complete a parenting class, nor did he participate in individualized

therapy. He participated in in-home therapy, but not family therapy.

       The trial court terminated his parental rights, and father timely noted his appeal.3

                                            ANALYSIS

       “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania County Dep’t of Social Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16

(1986) (citations omitted).

       When considering termination of parental rights, “the paramount consideration of a trial

court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d at 463.


       3
        The trial court also terminated mother’s parental rights to her children, and she noted an
appeal. McGee v. Newport News Dep’t of Human Servs., Record No. 0552-09-1.

                                                 -3-
       The trial court terminated father’s parental rights based on Code § 16.1-283(C)(2). 4 Father

argues that the evidence was insufficient to terminate his parental rights because he was working on

many of the Department’s requirements. He obtained a parenting capacity assessment and was

employed. He testified that he completed a parenting course; however, he could not provide any

documentation. He visited with and inquired about his children. Despite these efforts, father failed

to maintain stable housing, failed to provide proof that he completed a parenting class, and did not

participate in family therapy or individualized therapy.

                 [S]ubsection C termination decisions hinge not so much on the
                 magnitude of the problem that created the original danger to the
                 child, but on the demonstrated failure of the parent to make
                 reasonable changes. Considerably more “retrospective in nature,”
                 subsection C requires the court to determine whether the parent has
                 been unwilling or unable to remedy the problems during the period
                 in which he has been offered rehabilitation services.

Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 271, 616 S.E.2d 765, 772 (2005)

(quoting City of Newport News Dep’t of Soc. Servs.v. Winslow, 40 Va. App. 556, 562-63, 580

S.E.2d 463, 466 (2003)).

       Father told the trial court that he needed an additional three months to be prepared to care

for his children. The trial court noted that father had made some efforts, but the efforts were not

enough. The trial court commended father’s work ethic, but explained that his good effort did

not translate “directly into fulfilling the requirements of improving his role as a parent, as a

family unit.” Father asked for additional time; however, the Department had been involved with

       4
           Code § 16.1-283(C)(2) states that a person’s parental rights may be terminated if:

                 The parent or parents, without good cause, have been unwilling or
                 unable within a reasonable period of time not to exceed twelve
                 months from the date the child was placed in foster care to remedy
                 substantially the conditions which led to or required continuation
                 of the child’s foster care placement, notwithstanding the
                 reasonable and appropriate efforts of social, medical, mental health
                 or other rehabilitative agencies to such end.
                                                  -4-
the family since 2006 when they removed the children for the first time. The main issue that led

to the removal in 2006, lack of housing, remained a problem at the time of the termination

hearing, over two years later.

          “It is clearly not in the best interests of a child to spend a lengthy period of time waiting

to find out when, or even if, a parent will be capable of resuming his [or her] responsibilities.”

Kaywood v. Halifax County Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495

(1990).

          The trial court explained that the children were aging and needed “proper medical care

and developmental care and stability,” but after two years, father still had not resolved the

housing issue. Father did not show signs of improvement to offer the children the stability that

they needed.

          The evidence was sufficient to terminate father’s parental rights.

                                             CONCLUSION

          For the foregoing reasons, we affirm the trial court’s rulings.

                                                                                              Affirmed.




                                                   -5-